                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION



                                             *


UNITED STATES OF AMERICA,                    *              CR 03-40111-4
                                             *


                      Plaintiff,             *
                                             *    MEMORANDUM OPINION AND
       -vs-                                  *    ORDER DENYING MOTION FOR
                                             *        SENTENCE REDUCTION
CHTTPRASONG AMPHAYANNASOUK, *
                                             *


                      Defendant.             *
                                             *




       Defendant Chitprasong Amphavannasouk filed a letter asking if he is entitled to relief
under section 404 of the First Step Act.(Doc. 317.)The Court construed Defendant's letter as a
motion for a sentence reduction pursuant to the First Step Act. The Assistant Federal Public
Defender appointed to represent individuals who file pro se pleadings seeking relief under
Section 404 of the First Step Act responded that "it has no additional materials or information to
present to the Court and requests thatAe Court decide the issues based on the previous
submissions by Defendant."(Doc. 321 JTKe United States objects to Defendant's motion for a
sentence reduetion.(Doc. 325.)


                                        BACKGROUND

       Through a Superseding Indictment(Doc. 1), Defendant was charged with a drug
trafficking conspiracy involving methamphetamine. On June 24, 2004, a jury found Defendant
guilty of the offense.(Doc. 122.) Defendant was sentenced to imprisonment for 240 months.
(Doc. 142.)
                        LAW REGARDING THE FIRST STEP ACT

       On December 21, 2018, the President signed the First Step Act into law. One section of
the First Step Act, Puh. L. No. 115-391, § 404, 132 Stat. 5194(2018), made retroactive some
provisions of the Fair Sentencing Act of 2010("FSA"),Puh. Law 111-220; 124 Stat. 2372
(2010). The FSA reduced the existing sentencing disparity between crack cocaine and powder
cocaine offenses. United States v. Orr, 636 F.3d 944,957(8th Cir. 2011). Under Section 2 of the

FSA, what used to he a 100:1 ratio between the amount of powder and crack needed to trigger
the mandatory minimums became an 18:1 ratio. Id. Section 3 of the FSA "eliminated the 5-year
mandatory minimum for simple possession of crack." Dorsey v. United States, 567 U.S. 260,
269-270(2012).

       Sections 2 and 3 of the FSA provide:
       SEC.2. COCAINE SENTENCING DISPARITY REDUCTION.

       (a) CSA.- Section 401(h)(1) of the Controlled Substances Act(21 U.S.C.
       841(h)(1)) is amended—

       (1)in suhparagraph A(iii), by striking "50 grams" and inserting "280 grams"; and
       (2)in suhparagraph (B)(iii), by striking "5 grams" and inserting "28 grams".

       (h)IMPORT AND EXPORT ACT.- Section 1010(h) of the Controlled
       Substances Import and Export Act(21 U.S.C. 960(h)) is amended-

       (1)in paragraph (1)(C), by striking "50 grams" and inserting "280 grams"; and
       (2)in paragraph (2)(C), by striking "5 grams" and inserting "28 grams".

       SEC.3. ELIMINATION OF MANDATORY MINIMUM SENTENCE FOR
       SIMPLE POSSESSION.


       Section 404(a) of the Controlled Substances Act(21 U.S.C. 844(a)) is amended
       by striking the sentence beginning "Notwithstanding the preceding sentence,".

Fair Sentencing Act of 2010 §§ 2-3.


       Section 404 of the Fhst Step Act of 2018 makes sections 2 and 3 of the FSA retroactive
by providing that a court may "impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Aet... were in effeet at the time the covered offense was committed." See First Step
Act § 404(b). Section 404 provides:
       (a)DEFINITION OF COVERED OFFENSE.- In this seetion, the term "covered
       offense" means a violation of a Federal Criminal statute, the statutory penalties for
       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010(Public
       Law 111-220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b)DEFENDANTS PREVIOUSLY SENTENCED.- A eourt that imposed a
       sentenee for a eovered offense may, on motion of the defendant, the Director of
       the Bureau of Prisons, the attorney for the Government, or the court, impose a
       redueed sentenee as if seetions 2 and 3 of the Fair Sentencing Act of 2010(Public
       Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was
       committed.


       (c)LIMITATIONS. ~ No eourt shall entertain a motion made under this seetion
       to reduce a sentence if the sentence was previously imposed or previously reduced
       in aeeordance with the amendments made by sections 2 and 3 of the Fair
       Sentencing Act of 2010(Public Law 111-220; 124 Stat. 2372) or if a previous
       motion made under this section to reduce the sentence was, after the date of
       enactment of this Aet, denied after a complete review of the motion on the merits. ,
       Nothing in this section shall be eonstrued to require a eourt to reduee any sentence
       pursuant to this seetion.

First Step Act of 2018 § 404.

                                          DISCUSSION
       Section 404 is the only First Step Aet provision that applies retroactively. See United
States V. Gonzalez-Oseguera, 2019 WL 1270916, at *1 (D. Haw. March 19, 2019)(stating that
"[tjhere are a number of reforms in the First Step Act, but Section 404 is the only provision that
applies retroaetively to defendants who have already been sentenced"). Section 404 permits a
federal district court to resentence a defendant based on the FSA's revised statutory penalties for
crack cocaine offenses. See Gonzalez-Oseguera, 2019 WL 1270916, at *2(stating that defendant
was not convicted of a covered offense, because defendant was convicted of an offense involving
methamphetamine,for which the Fair Sentencing Act's §§ 2-3 did not modify the statutory
penalties). Here, as argued by the government. Defendant was not convieted of a criminal offense
involving crack cocaine. Defendant's offense involved methamphetamine. Courts have denied
relief under the First Step Act when the defendant's drug offense did not involve crack cocaine.
See, e.g.. United States v. Jones, 2019 WL 1586814, at *1 (M.D. Term. Apr. 12, 2019)(citing
cases). Accordingly,


              IT IS ORDERED that Defendant's Motion for a Sentence Reduction
       under Section 404 of the First Step Act(doc. 317)is denied.

       Dated this 18th day of December, 2019.

                                            )Y THE COURT:


                                            idijXUUJL                .SdJL.
                                             iwrence L. Piersol
                                           United States District Judge


ATTEST:
MATTHEW W.THELEN,CLERK
